United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 9, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-30624
                         Conference Calendar


PAMELA SHIRLEY,

                                     Plaintiff-Appellant,

versus

RICKY MARTIN,

                                     Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 03-CV-1101-I
                         --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Pamela Shirley has moved for leave to proceed in forma

pauperis (“IFP”) in this appeal from the district court’s

judgment dismissing her civil action as factually frivolous.          An

IPF complaint shall be dismissed if it has no arguable basis in

law or in fact.    See 28 U.S.C. § 1915(e)(2)(B)(i); see also

Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

Shirley’s unsworn narrative declarations do not show that the

fantastic events described in her complaint have any basis in

fact.    See Neitzke v. Williams, 490 U.S. 319, 328 (1989).      There

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-30624
                                -2-

is no reason to believe that the deficiencies in Shirley’s

pleadings could be cured through further factual development.

The motion for leave to proceed IFP on appeal is DENIED and the

appeal is DISMISSED AS FRIVOLOUS.   See Howard v. King, 707 F.2d

215, 220 (5th Cir. 1983); see also 5TH CIR. R. 42.2.

     Shirley’s motion for appointment of counsel is also DENIED.

See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

     MOTIONS DENIED; APPEAL DISMISSED AS FRIVOLOUS.